ITEMID: 001-82548
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GOYGOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 2;Violation of Art. 3;Violation of Art. 13+2
JUDGES: Christos Rozakis
TEXT: 6. The applicant was born in 1966. Before 1999 she was a resident of Grozny, Chechnya, which she left for Ingushetia. She left Russia on an unspecified date and currently lives in Belgium.
7. The submissions of the parties with regard to the facts concerning the circumstances of the applicant's relatives' deaths and the ensuing investigation are set out in Part A below. A description of the documents submitted to the Court is contained in Part B.
8. The applicant submitted that prior to 1999 she and her family had lived in the Novaya Katayama settlement in the Staropromyslovskiy district of Grozny.
9. In October 1999 hostilities resumed in Chechnya between the Russian forces and the Chechen fighters. Grozny and its suburbs came under heavy bombardment. The Staropromyslovskiy district, situated in the northern and central parts of the town, was bombarded from the air and by artillery. The applicant submits that most residents of the district left for safer areas. Following heavy fighting, from December 1999 the Russian forces started to regain control over the city from the north, and by the end of January 2000 the central parts of the city were finally taken.
10. In January 2000 the applicant and her four children were staying in Ingushetia, while her brother Said-Magomed (usually referred to as Magomed) Goygov (aged 31) and her mother Maryam Goygova (aged 59) remained in Grozny.
11. On 19 January 2000 the applicant went to Grozny to find out about her relatives. She was not allowed to pass through the military checkpoint at the entrance to the city and spent the night in a neighbouring settlement. On the following morning, on 20 January 2000, the applicant again arrived at the checkpoint.
12. There the applicant met a local resident, identified by her as A., who told her that at the crossroads of Neftyanaya Street and the 4th Neftyanoy Lane there was the body of an old lady in a handcart. He told her that on 19 January 2000 the old lady had been wounded by shrapnel and that three men had tried to take her out of Grozny. They had walked up to the 8th Lane, where there was a group of soldiers and three armoured personnel carriers (APCs), one of which had been damaged. The soldiers had stopped them, beaten the men and led them away. They had shot the woman in the cart, and then A. had seen shots being fired, so he presumed that the men had also been shot. From his story the applicant deduced that the woman was her mother and that her brother, Magomed Goygov, could have been among the three men.
13. At the roadblock on the border of the Staropromyslovskiy district the applicant talked to the military and asked them to let her pass. She identified them as belonging to the 205th detachment of the 58th army. One of them whom she believed was in charge, named Oleg, refused to let her go further. When the applicant stated that she was looking for her mother, he replied that they had taken revenge for their dead comrades whose mothers had also wanted to see them alive. Later the applicant submitted that Oleg's hands had been covered with a bandage and that another local resident, a woman named Lena, had told her that she had heard him complaining that he had injured his hands “beating those bastards”.
14. A. helped the applicant to get through the military roadblock and accompanied her to the crossroads, where they found the cart containing the body of the applicant's mother. She had a shrapnel wound in the abdomen and a gunshot wound in the head. The applicant could not stay very long in Grozny, so she took her mother's body to A.'s house and left. She did not find any traces of her brother.
15. The next day the applicant returned with her family to Grozny in a hired minivan. They were not allowed to pass through the roadblock with the vehicle and walked to the Staropromyslovskiy district. There they collected Maryam Goygova's body in the cart and walked back out of Grozny. They then put the body into the minivan and took it to Nazran, where they buried it. At that time the applicant did not apply to any authorities or a doctor, nor did she take any photographs of her mother's body before the burial.
16. The applicant's sisters went to the Chernokozovo and Mozdok detention centres in search of their brother, Magomed Goygov.
17. On 25 January 2000 the applicant again went to Grozny in search of her brother. She travelled together with relatives of other missing persons from the district, Magomed Khashiyev and his sister Movlatkhan Bokova. At the Khashiyevs' house at 107 Neftyanaya Street they found the bodies of Magomed Khashiyev's sister, Lidiya Taymeskhanova, and her son, Anzor Taymeskhanov, as well as the body of their neighbour, Anzor Akayev. All had gunshot wounds and some had broken bones. Magomed Khashiyev and Roza Akayeva applied to the Court in relation to the killing of their relatives (see Khashiyev and Akayeva v. Russia, nos. 57942/00 and 57945/00, 24 February 2005).
18. During her trip on 25 January 2000 the applicant did not find her brother. The Khashiyevs were also looking for Lidiya Taymeskhanova's other son, Rizvan Taymeskhanov, and Magomed Khashiyev's brother, Khamid Khashiyev.
19. On 10 February 2000 Magomed Khashiyev and his sister, with the assistance of A., discovered three bodies in a garage about 100 metres away from the crossroads where the applicant's mother had been found. They identified two of the bodies as Rizvan Taymeskhanov and Khamid Khashiyev; the third body belonged to Magomed Goygov, the applicant's brother. The bodies had numerous gunshot wounds. Magomed Khashiyev took photographs of the three bodies in the garage and fetched a car to take them to Ingushetia the same day.
20. The applicant was not present in Grozny on 10 February 2000, but she referred to the statements of A. and Movlatkhan Bokova in relation to the discovery of the bodies.
21. The applicant also referred to the Human Rights Watch report “Civilian Killings in the Staropromyslovskiy District of Grozny”, which included statements by two other witnesses, identified as B. and C., who had lived in the Staropromyslovskiy district at the relevant time. They testified that on 20 January 2000 at about 4 p.m. a tall Russian soldier had walked into their house and told them that he had killed a wounded woman in a handcart, and that he would kill them as well. He had also told them that the three men who had accompanied the woman had been transferred to a detachment of the police special forces (OMON). The soldier had then left, without causing any harm to B. and C.
22. The applicant appended to her complaint a sketch map of the district with indications of places where the bodies of her relatives had been discovered and colour photographs of her brother's body taken by Magomed Khashiyev at the time of the discovery of the three bodies on 10 February 2000, and during the autopsy at Nazran Hospital.
23. On 10 February 2000 the body of the applicant's brother was examined by an officer of the Nazran Department of the Interior. The examination took place in Nazran Town Hospital in the presence of two male relatives. The report listed numerous bullet wounds (at least a dozen) to the head, body and limbs. The right ear had been cut off.
24. On 11 February 2000 Magomed Goygov was buried in Ingushetia.
25. The applicant submitted that at that time her relatives had requested the prosecutor's office to conduct an investigation into the killing of her brother. At the same time they had informed the law-enforcement bodies of the killing of the applicant's mother. The applicant also submitted that relatives of other persons killed in Grozny in January 2000 had applied to the authorities with similar requests. The applicant referred to NGO reports and letters and media reports, which should have alerted the Russian authorities to act quickly and diligently in a case concerning a mass killing.
26. In particular, the applicant referred to a Human Rights Watch report of February 2000 entitled “Civilian Killings in the Staropromyslovskiy District of Grozny”, which accused the Russian forces of deliberately murdering at least 38 civilians between late December and mid-January. Human Rights Watch had interviewed survivors, eyewitnesses and relatives of the dead. The report contained information about the killing of Maryam Goygova on 19 or 20 January. It also listed Magomed Goygov as having “disappeared” after being detained by soldiers.
27. On 15 May 2000 the Nazran civil registration office issued death certificates for Maryam Azizovna Goygova, born in 1940, and for Said-Magomed Kirimovich Goygov, born in 1968. The deaths had occurred on 19 January 2000 in Grozny.
28. It appears that the applicant had very little contact with the law-enforcement authorities in relation to her relatives' killing. She contested the effectiveness of the investigation with reference to the documents obtained by the relatives of other victims of the events in Grozny and their representatives.
29. The applicant produced a copy of a letter of 16 January 2001 from the Chechnya Prosecutor in relation to the murders in the Staropromyslovskiy district. The letter stated that on 3 May 2000 criminal investigation no. 12038 had been opened by the Grozny Town Prosecutor's Office under Article 105, paragraph 2, of the Criminal Code (murder of two or more persons with aggravating circumstances). The investigation had been opened following the publication of an article entitled “Freedom or Death” in the Novaya Gazeta newspaper on 27 April 2000. The investigation had established that in February 2000, after the entry of the Russian forces into the district, the bodies of ten local inhabitants had been discovered. The list of names contained, among others, “M.M. Kerimov, S.K. Goygov, M. Goygova and A. Goygov”. Forensic examinations carried out on the bodies of S. Goygov, Kh. Khashiyeva and R. Taymeskhanov had established the causes of death. The letter stated that no witnesses had been identified to support the assumption that these people had been killed by servicemen. On 3 July 2000 the criminal case had been adjourned, then reopened on 30 August 2000. It had again been adjourned on 30 September 2000 owing to the failure to identify the culprits. Attempts to identify the culprits, possibly including soldiers of the federal forces, were to continue.
30. The applicant submitted that the prosecutor's letter of 16 January 2001 gave an incorrect list of names of those killed. She stated that her brother's full name was Said-Magomed Kirimovich Goygov, while he had usually been referred to as “Magomed”. The applicant noted that her brother (S.K. Goygov) and her mother (M. Goygova) had been listed in the letter, whereas the names of M.M. Kerimov and A. Goygov were not familiar to her, even though these were supposed to have been her relatives or neighbours. She concluded that the letter mistakenly referred to her brother two or three times, confusing his name and patronymic. She also stated that by January 2001 the number of confirmed victims of the killings should have been much higher than ten. The applicant considered these mistakes to be characteristic of the level of the investigation and its attitude to the victims.
31. She also referred to the information obtained by the Court after communicating the complaints of Magomed Khashiyev and Roza Akayeva in the case of Khashiyev and Akayeva (cited above). According to the applicant, the information submitted by the Russian Government in their memorandum about the progress of the investigation was inconsistent and proved that the investigation into the crimes allegedly committed by the Russian forces was ineffective.
32. On 18 April 2003 the SRJI, on the applicant's behalf, requested the Grozny Town Prosecutor's Office to inform it about the progress of the investigation in case no. 12038 and to forward it a copy of the decision granting the applicant victim status in the proceedings.
33. In May 2003 the Grozny Town Prosecutor's Office informed the SRJI that the applicant had to appear in person for questioning and that she should submit documents confirming her family ties with the deceased, Maryam Goygova and Said-Magomed Goygov. The prosecutor refused to divulge information about the investigation to the SRJI, referring to Article 161 of the Code on Criminal Procedure.
34. On 9 July 2003 the SRJI informed the Grozny Town Prosecutor's Office of the applicant's address in Belgium. It asked the prosecutors to forward a request to their Belgian counterparts so that the applicant could be questioned at her new place of residence and granted victim status in the proceedings. This letter was sent again on 17 November 2004, because no reply had come from the Grozny Town Prosecutor's Office.
35. On 16 August 2004 the investigation questioned Marina D., the applicant's sister. On the same day she was granted victim status.
36. The applicant submitted that neither she nor her relatives had been properly informed about the progress of the investigation or about its adjournment and reopening.
37. The applicant referred to Council of Europe documents deploring the lack of progress of investigations into crimes allegedly committed by Russian forces against civilians in Chechnya.
38. Referring to information from the Prosecutor General's Office, the Government submitted that the investigation in criminal case no. 12038 had established that in January and February 2000 a detachment of the federal forces had conducted a counterterrorist operation in the Staropromyslovskiy district of Grozny. Within the same period several inhabitants of the district had been killed by unknown persons using firearms. The Government informed the Court that on 25 July 2000 the applicant had been questioned as a witness and had given statements about the discovery of her mother's and brother's bodies. Later the applicant had avoided any contact with the law-enforcement bodies. On 17 March 2003 the applicant had been granted victim status in the proceedings, but she had not been notified of this. On 31 March 2005 the Prosecutor General's Office had sent a request to its counterpart in Belgium to find the applicant. In July 2005 the Belgian authorities had responded that they were working to locate the applicant's whereabouts.
39. The Government further informed the Court that that at some stage the applicant's sisters Radima G. and Marina D. had been questioned as witnesses and granted victim status in the proceedings. Radima G. had refused to allow the bodies of her mother and brother to be exhumed for forensic examination.
40. After the case had been declared admissible, following a request by the Court, the Government submitted certain documents from the criminal investigation file in case no. 12038, mostly decisions by the prosecutors to adjourn and reopen the proceedings. They are summarised below in Part B. It follows from their submissions that the investigation had been adjourned and reopened, and was still ongoing. It had failed to locate and question the applicant or to identify the culprits.
41. In the context of the proceedings in Khashiyev and Akayeva (cited above, §§ 46-68), the Government submitted a copy of the investigation file in criminal case no. 12038, opened on 3 May 2000 by the Grozny Town Prosecutor's Office into the “mass murder by the '205th brigade' of civilians in the Novaya Katayama settlement in Grozny on 19 January 2000”. The investigation was opened under Article 105 (a), (d), (e) and (j) of the Criminal Code following the publication of an article entitled “Freedom or Death” in the Novaya Gazeta newspaper on 27 April 2000.
42. Some of the documents related to the discovery on 10 February 2000 of three bodies in a garage near Neftyanaya Street. One body was identified as Magomed Goygov, the applicant's brother. Below is a brief summary of the documents from that file which are relevant to the present case. In addition, in November 2006 the Government submitted about 160 pages of documents from the file, mainly prosecutors' orders relating to the adjournment and reopening of the proceedings and notifications to the victims issued after December 2003.
43. At some time in 2000 the applicant and her sister Marina D. produced statements, addressed to the Nazran Town Prosecutor, about the discovery of the bodies of Maryam Goygova and Magomed Goygov.
44. The applicant stated that on 19 January 2000 she had travelled to Grozny to find out about her mother and brother. There she had met a man from the neighbourhood named Viskhan, who told her that the body of an old woman was lying in a cart at a crossroads nearby. He told her that she had been killed by soldiers from the 205th infantry brigade from Budennovsk, and referred to two soldiers who had told him the same thing – one named Oleg, the other Dima. Together with Viskhan the applicant went to the place indicated by him and found her mother's body in a cart. They took it to Viskhan's home and the applicant returned to Ingushetia. Viskhan had also told her that three men who had accompanied Maryam Goygova had been taken away by the soldiers and probably shot. He identified them as Magomed Goygov and his two neighbours, Khamid Khashiyev and Rizvan Taymeskhanov. On the following day, 21 January 2000, the applicant returned to Grozny with her sister to collect their mother's body. When returning to Ingushetia, they took along a wounded woman, Elena Goncharuk (see Goncharuk v. Russia, no. 58643/00), who had been shot by soldiers on 19 January 2000. They took her to the Sunzhenskiy Hospital in Ingushetia. The applicant further recalled that, after the burial of her mother in Nazran, she had returned to Grozny on 24 January 2000 together with Magomed Khashiyev and Movlatkhan Bokova. Together with Viskhan they searched the area surrounding the place where he had last seen the soldiers and the three missing men, but found nothing. On 10 February 2000 the Khashiyevs again went to Grozny and found the three bodies about 50 metres from the place where they had searched on 24 January 2000. They took pictures of the bodies and brought them to Ingushetia. Her brother was buried in Nazran on 11 February 2000.
45. The applicant's sister Marina D. confirmed her statements. She added that on 21 January 2000 they had hired a minivan in Ingushetia to go to Grozny, but were not allowed to enter the city with the vehicle. They had had to walk to the Staropromyslovskiy district and back with the cart. She also stated that on 24 January 2000 the Ministry for Emergency Situations (Emercom) of Ingushetia had given them a lorry to travel to Grozny, but the vehicle had again not been allowed to enter the city. She stated that both times on the road they had on numerous occasions been stopped and checked by the military, who had treated them rudely. After 24 January 2000 the family had searched for Magomed Goygov in detention centres.
46. In their testimonies dated 5 May 2000 Magomed Khashiyev and his sister Movlatkhan Bokova gave details concerning the discovery of their relatives' bodies. Both stated that on 25 January 2000 they had travelled to Grozny with the applicant and met Viskhan, who had told them that their relatives had been taken away by federal soldiers. They also testified about their return to Grozny on 10 February 2000, when they had followed Viskhan's directions and found three bodies, all frozen to the ground and with severe wounds to the head. Magomed Khashiyev had taken photographs of the bodies at the scene and fetched a car. On the same day they had delivered the bodies to Ingushetia, where they were buried the following day, on 11 February 2000.
47. Magomed Khashiyev's daughter, Raykhat Khashiyeva, accompanied her father and aunt on their trip to Grozny on 10 February 2000. In her statement of 10 May 2000 she confirmed their accounts regarding the discovery of the bodies of Khamid Khashiyev, Rizvan Taymeskhanov and Magomed Goygov.
48. An examination of the bodies of Khamid Khashiyev, Rizvan Taymeskhanov and Magomed Goygov was conducted by an investigator from the Malgobek Town Prosecutor's Office in the municipal morgue on 10 February 2000. The bodies were frozen. In respect of Magomed Goygov the expert noted numerous (at least a dozen) gunshot wounds to the head, body and limbs. The right ear had been cut off. The report stated that the relatives had refused to submit the body for a complete forensic examination. One bullet extracted from the body was handed to the relatives.
49. On 19 November 2000 the headquarters of the United Group Alignment in the Northern Caucasus (UGA) of the Ministry of Defence (based in Khankala) replied to the prosecutor's request and submitted a list of the military units, identified by five-digit numbers only, which had been deployed in Grozny between 5 January and 25 February 2000.
50. On 4 March 2001 an investigator from the Chechnya Prosecutor's Office sent a request to the military prosecutor of military unit no. 20102 (Khankala), asking him to identify the exact locations of the military units at the relevant time, to identify the commanding officers and to retrieve notes referring to operations in the Staropromyslovskiy district. The file seen by the Court contains no reply to that request.
51. At different stages of the proceedings in criminal case no. 12038 several orders were produced by the Chechnya Prosecutor's Office listing the steps to be taken by the investigators, such as identifying and questioning all the victims and witnesses, and carrying out forensic and ballistics reports. The order of 14 August 2001 listed ten persons whose bodies had been discovered in Novaya Katayama, including the applicant's two relatives. On 16 January 2003 the same prosecutor's office ordered the investigators to establish possible places where other civilians were buried, to identify further witnesses and victims and to identify the military units that could have been responsible for the crimes.
52. In September 2006 the Government submitted additional documents relating to the progress of the proceedings after December 2003. Some of the orders criticised the manner in which the investigation had been conducted. From 2003 to 2006 the prosecutors on several occasions issued a list of tasks to be carried out by the investigation team, including identifying the military units deployed in the Staropromyslovskiy district of Grozny on the relevant dates, identifying the burial places of civilians in the Novaya Katayama settlement, carrying out exhumation orders, identifying witnesses and the victims of the crimes, and obtaining the findings of the expert reports that had been ordered. It is unclear if any of these steps were taken.
53. The investigation file was transferred four times between the Grozny Town Prosecutor's Office and the Chechnya Prosecutor's Office. Between May 2000 and August 2006 the investigation was adjourned and reopened 23 times. The victims were informed of the decisions to adjourn and to reopen the investigation. From August 2004 this information was also forwarded to the applicant's two sisters.
54. In 2000 and 2003 Magomed Khashiyev, whose brother and nephew were killed together with the applicant's brother, applied to the domestic courts. First, he obtained a decision certifying the death of his relatives for administrative purposes; then he obtained civil compensation for their deaths. Below are the relevant details of these proceedings, as submitted by the parties in Khashiyev and Akayeva (cited above).
55. On 5 April 2000 Magomed Khashiyev submitted an application to the Malgobek Town Court in Ingushetia, seeking to have certified the deaths of his brother Khamid Khashiyev, his sister Lidiya Khashiyeva and his two nephews, Rizvan Taymeskhanov and Anzor Taymeskhanov. Mr Khashiyev submitted that his relatives had remained in Grozny during the winter of 1999 to 2000, while he and the rest of the family had gone to Ingushetia to escape the hostilities. On 17 January 2000 the soldiers of the “205th battalion” of the federal army entered the Staropromyslovskiy district and “committed outrages”. On 19 January 2000 they entered his sister's household and killed his relatives in a brutal fashion, causing numerous firearm and stab wounds. Mr Khashiyev learnt the details of the killings when he attended the funeral of Maryam Goygova. His relatives were buried in Ingushetia. A criminal investigation had been opened and was ongoing. Notification of the deaths was required in order to obtain death certificates from the civil registration office.
56. On 7 April 2000 the Malgobek Town Court in Ingushetia certified the deaths of Khamid Khashiyev, Lidiya Khashiyeva, Rizvan Taymeskhanov and Anzor Taymeskhanov, which had occurred in Grozny, Chechnya, on 19 January 2000. The court based its decision on statements by the applicant and two witnesses. The court noted in the decision that a criminal case had been opened and that an investigation was in progress (there is no evidence that a criminal case had been opened at that time).
57. At the end of 2002 Magomed Khashiyev applied to a district court in Ingushetia seeking compensation for pecuniary and non-pecuniary damage from the Ministry of Finance. He stated that his four relatives had been killed in Grozny in January 2000 by the military. He had found their bodies and had transported them with great difficulty to Ingushetia, where they had been buried. A criminal investigation was opened, but had failed to establish the servicemen responsible for the killings. A witness, Nikolay G., testified to the court that he lived in the Staropromyslovskiy district, not far from the Khashiyevs' home. In January 2000, about a month after the federal troops had established firm control over the district, he had seen the servicemen leading Khamid Khashiyev and two of his nephews towards the garages. They were walking in front of an APC; armed soldiers were sitting on its hull. Soon afterwards he heard automatic rifle shots from the garages. When he attempted to go there, soldiers threatened him. He also submitted that he had been threatened by someone from the prosecutor's office, who had told him to “keep his mouth shut”. Other witnesses testified about the circumstances in which the bodies had been discovered in Grozny, transported to Ingushetia and buried, and about the state of the bodies prior to burial.
58. On 26 February 2003 the Nazran District Court in Ingushetia granted the claim in part and awarded Mr Khashiyev compensation for pecuniary and non-pecuniary damage in the amount of 675,000 roubles.
59. The court noted that it was common knowledge that the Staropromyslovskiy district had been under the firm control of the Russian federal forces by the material time, and that this did not need to be proved. At that time only federal soldiers were able to travel about the town in an APC and to conduct identity checks. That Lidiya Khashiyeva and Anzor Taymeskhanov had been killed during an identity check was corroborated by the fact that their bodies were found in the courtyard of their house with identity documents in their hands. The court further noted that the exact military unit responsible for the killings had not been established by the investigation, which at that time was adjourned. However, all military units were State bodies and therefore compensation for pecuniary damage should be paid by the State.
60. The decision was upheld at final instance by the Ingushetia Supreme Court on 4 April 2003 and executed in 2004.
61. In the context of the proceedings in the Khashiyev and Akayeva case (cited above) the applicants submitted a statement by Christopher Mark Milroy, registered medical practitioner, Professor of Forensic Pathology at the University of Sheffield and Consultant Pathologist to the British Home Office. The statement was prepared on the basis of the witness statements and of colour photographs taken by Magomed Khashiyev at the time when the bodies of Khamid Khashiyev, Rizvan Taymeskhanov and Magomed Goygov had been found.
62. The expert concluded: “... the photographs show injuries in keeping with bullets fired from a high velocity rifle. ... High velocity rifles can cause significantly destructive injuries. Those unused to looking at injuries caused by these weapons may mistake the cause of injuries produced by these weapons.” He further listed a number of procedural steps normally taken in the examination of the body of a person who has died in suspicious circumstances. In the expert's opinion, these should include an X-ray of the body to identify and recover the projectiles and detailed examination and photographing of the external injuries, “as the pattern of injuries may indicate whether the victims were shot at close range or they had been tortured” (see Khashiyev and Akayeva, cited above, §§ 70-71).
63. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the Russian Soviet Federative Socialist Republic. From 1 July 2002 the old Code was replaced by the Code of Criminal Procedure of the Russian Federation (CCP).
64. Article 161 of the new CCP establishes the rule of impermissibility of disclosing data from the preliminary investigation. Under paragraph 3 of the Article, information from the investigation file may be divulged only with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. Divulging information about the private life of participants in criminal proceedings without their permission is prohibited.
VIOLATED_ARTICLES: 13
2
3
